Fourth Court of Appeals
                                     San Antonio, Texas
                                           February 5, 2015

                                         No. 04-15-00044-CR

                               IN RE Nicholas Alexander DONNAN

                                   Original Mandamus Proceeding 1

                                                ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On January 30, 2015, relator filed a petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The
court’s opinion will issue at a later date.

           It is so ORDERED on February 5, 2015.


                                                         PER CURIAM


ATTESTED TO:          ____________________________
                      Keith E. Hottle
                      Clerk of Court




1
 This proceeding arises out of Cause Nos. 2008CR9131 and 2013CR7844W, both styled The State of Texas v.
Nicholas Alexander Donnan, and both pending in the 227th Judicial District Court, Bexar County, Texas, the
Honorable Kevin M. O'Connell presiding.